Citation Nr: 1429212	
Decision Date: 06/27/14    Archive Date: 07/03/14

DOCKET NO.  13-01 780	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to service connection or chronic fatigue syndrome, to include as due to an undiagnosed illness from Persian Gulf War service.  


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

M. Taylor, Counsel



INTRODUCTION

The Veteran served on active duty from July 1988 to July 1992.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a February 2011 rating decision of the Buffalo, New York, Regional Office (RO) of the Department of Veterans Affairs (VA).

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran is a Persian Gulf War Veteran and seeks service connection for chronic fatigue and specifically for chronic fatigue syndrome.  In an August 2007 VA Form 21-526, he reported having been exposed to nerve gas and depleted uranium during service in Iraq.  

A December 1997 letter from the Department of Defense reflects that when rockets were destroyed in the pit area at Khamisiyah, Iraq on March 10, 1991, nerve agents were released in to the air, and that if the Veteran was with his unit at that time, he may have been exposed to a very low level of nerve agent.  

A January 2011 PIES (Personal Information Exchange System) request for active duty dates in Southwest Asia on or after August 2, 1990, states "THE DOCUMENT OR INFORMATION REQUESTED IS NOT A MATTER OF RECORD."  However, although the Veteran's DD-214 reflects 27 days of foreign service, service personnel records show service in Southwest Asia from September 1990 to April 1991.  

Although the Veteran has provided copies of some service personnel records and service treatment records, in view of the above, another request for personnel records is to be made, along with a request for service treatment records.  

Service connection may be granted to a Persian Gulf War Veteran who exhibits objective indications of a "qualifying chronic disability."  38 U.S.C.A. § 1117(a)(1); 38 C.F.R. § 3.317(a)(1).  A qualifying chronic disability is currently defined as either an undiagnosed illness or a medically unexplained chronic multisymptom illness defined by a cluster of signs or symptoms.  38 U.S.C.A. § 1117(a)(2); 38 C.F.R. § 3.317(a)(2).  Chronic fatigue syndrome is listed as a medically unexplained chronic multisymptom illness.  38 U.S.C.A. § 1117(a)(2)(B); 38 C.F.R. § 3.317(a)(2)(B)(1).  Entitlement to service connection is possible for both (1) chronic fatigue syndrome as a medically unexplained chronic multisymptom illness defined by a cluster of signs or symptoms and (2) fatigue as a sign or symptom which may be a manifestation of undiagnosed illness or a chronic multisymptom illness.

An August 2003 Vet Center record reflects the Veteran's complaints of always feeling fatigued.  He was diagnosed with posttraumatic stress disorder (PTSD), for which he is already service connected.  

A February 2011 VA Gulf War Guidelines examiner determined that the Veteran does not meet the diagnosis requirements for chronic fatigue syndrome.  Although symptoms of daytime hypersomnolence were noted to be suspicious of sleep apnea, a sleep study in April 2011 reflects the Veteran does not have sleep apnea.  

A November 2011 VA treatment record reflects the Veteran's complaints of chronic fatigue for years.  A January 2012 sleep disorder consultation report reflects the Veteran's insomnia was suspected to be likely related to a history of watchfulness associated with his service-connected PTSD.  

A sleep disorder consultation report notes that the Veteran took no medication in association with fatigue.  In the January 2013 substantive appeal, the Veteran stated that he was being treated with Modafinil for daytime sleepiness.  

The record is insufficient for a decision on the claim.  On remand, the Veteran is to be afforded a new VA examination for an opinion as to the nature and etiology of his fatigue.  

It appears that the Veteran may receive regular treatment at VA facilities.  Updated treatment records should be obtained in light of the remand.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain the Veteran's more recent treatment records (since October 2012) and associate the records with the claims folder.

2.  Request the Veteran's service personnel records and service treatment records through appropriate channels.  If such records are unavailable, the Veteran's claim file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

3.  Make a determination as to whether the Veteran was with his unit on March 10, 1991 at Khamisiyah, Iraq.  

4.  After completion of the above, schedule the Veteran for a VA examination by an appropriate medical professional to address the nature and etiology of the Veteran's claimed chronic fatigue.  The entire claims file, to include all electronic files, must be reviewed by the examiner.   

The examiner is to conduct all indicated tests. 

Based on a review of all medical documentation and history on file, including the service treatment records, the examiner is to provide a well-reasoned opinion consistent with sound medical judgment, as to the medical probabilities that the Veteran has fatigue as part of a primary clinical diagnosis or as the result of an undiagnosed illness.  Also, determine whether the criteria for a diagnosis of chronic fatigue syndrome are met.

If a diagnosed illness is found, the examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the disability had its onset during, or is related to, the Veteran's active service, to include any exposure to depleted uranium and nerve agents.  

Additionally, the examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the disability was caused, or aggravated, by service-connected PTSD.

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

5.  Finally, readjudicate the appeal.  If the benefit sough remains denied issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

